DETAILED ACTION
Re Application number 16/765755, this action responds to the RCE dated 08/30/2022.
At this point, claims 1-16 have been cancelled.  Claims 17, 23-25, 30-31, and 36 have been amended.  Claims 17-36 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner notes Applicant’s amended claims, dated 08/30/2022; in view of the amended claims, Examiner’s rejections of claims 23-24, 30, and 36 under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 25-27, 30-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris (US 2012/0221845 A1) in view of Frank (US 9648134 B2).

Ferris discloses the following:
A method comprising: obtaining a migration request associated with a cloud service hosted in a source cluster, the migration request comprising a scheduled migration time to migrate the cloud service from the source cluster to a target cluster (Fig. 6; abstract; ¶ 33, 35 and 49).  A data payload can be migrated from a host cloud network (source cluster) to a target cloud provider (target cluster) (Abstract).  The data payload migration can be specified (requested) by specifying criteria such as a schedule for the migration (p. ¶ 33, 35 and 49);
the cloud service comprising […] on a a cloud server within an availability zone of the source cluster (¶ 26, 39, and 41).  The specification defines “availability zone” as “one or more data centers within the same region, where infrastructure such as electricity supply, communication network, and so on are isolated from each other” (¶ 34).  However, the specification does not define what it means to be within a “region”, nor does it define what is required to be considered “isolated”, and the criteria (electricity supply, communication network, and so on) is open-ended.  Accordingly, Examiner interprets the language broadly to mean that the respective availability zones are different locations within some area that can collectively be considered a “region”, and provides some level of isolation.  Ferris discloses different sub-clouds (source cluster, target cluster) as being isolated from each other using assured security and isolation features (¶ 26), and can be located in geographic proximity (¶ 39) or near-proximity (¶ 41) (i.e. a “same region”).
migrating, based on the scheduled migration time […] disk data associated with an original instance of the cloud service to a disk associated with a new instance of the cloud service instantiated in the target cluster, the new instance of the cloud service comprising […] on a second cloud server within a second availability zone of the target cluster (Fig. 6, steps 612-616; ¶ 20).  Migration is performed between a source cloud (original instance in the source cluster) and target cloud (new instance in t he target cluster);
configuring a data operation of the cloud service for a disk associated with the original instance as a data operation for the disk associated with the new instance (¶ 44).  After the data payload has been migrated, the cloud instance is initialized at the new location, and data operations directed to the original instance will instead execute at the new instance.

Ferris discloses migrating a data payload between clouds in a cloud network (Abstract), and further discloses that said data payload can be used to instantiate virtual machines at the various clouds, and that said virtual machines can involve instantiation of applications (¶ 12).  However, it is not explicitly stated whether an actual application itself is migrated from one cloud to another.  Additionally, While Ferris does disclose migrating data that is not high priority (¶ 37), it does not explicitly disclose an ordering of priority.  For both these reasons, Examiner has provided Frank.

Frank discloses the following: 
obtaining a migration request associated with a cloud service hosted in a source cluster, the migration request comprising […] to migrate the cloud service from the source cluster to a target cluster, the cloud service comprising a first application executing on a cloud server (Fig. 1; claim 1).  The method receives a request to migrate an application (first application) from a source cloud (source cluster) to a destination cloud (target cluster) (claim 1).  Cloud 1 (source cloud) and cloud 2 (destination cloud) are clusters of devices (Fig. 1);
migrating, based on […] a migration priority order, disk data associated with an original instance of the cloud service to a disk associated with a new instance of the cloud service instantiated in the target cluster, the new instance of the cloud service comprising a second application executing on a second cloud server […] wherein the first application and the second application provide a same functionality; and (claims 1 and 6-8)  Migration is performed to migrate data objects (disk data) associated with an application in a source cloud (original instance of the cloud service in a source cluster) to a destination cloud (new instance of the cloud service instantiated in the target cluster).  The migration is based on a prioritized order (migration priority order) (claim 1).  Once migration of the data needed to operate the application has been migrated, the requests directed to the application can be directed to its new location on the destination cloud (thus the migrated application has the same functionality as the original one);
configuring a data operation of the cloud service for a disk associated with the original instance as a data operation for the disk associated with the new instance (claim 8).  Data operations directed to the original instance are redirected from the source cloud (where the application data is stored at a disk associated with the original instance) to the destination cloud (where the application data is stored at a disk associated with the new instance).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris to utilize a priority order for migration, and that migration involves migrating applications, as in Frank, because it would be applying a known technique to improve a similar method in the same way.  Ferris discloses a method of migrating data between cloud instances.  Frank discloses a similar method of migrating data between cloud instances, which has been improved in a similar way to the claimed invention, to prioritize migration of data based on a prioritization order, and to migrate applications.  It would have been obvious to modify the cloud migration of Ferris to utilize a prioritization order, as in Frank, because it would yield the predictable improvements of 1) increasing performance and/or reliability by ensuring that the highest priority data is migrated first, and 2) allowing applications to be migrated to locations where they can perform more effectively according to whatever criteria by which they are evaluated.

Re claim 18, Ferris and Frank disclose the method of claim 17, and Ferris further discloses the following:
instantiating the new instance in the target cluster (p. 3, ¶ 20).  A new instance is instantiated at the destination (target cluster);
configuring resource components associated with the new instance (p. 1, ¶ 2).  The new instance is instantiated using associated resources;
terminating the original instance at the source cluster; and (p. 4, ¶ 25).  An instance (original instance at the source cluster) can be terminated;
starting, prior to configuring the data operation, the new instance based on the resource components at the target cluster (p. 1, ¶ 2; p. 8, ¶ 44).  Once migration is complete, operations can be configured to execute at the target cluster.  Migration includes configuring the new instance based on resources at the target; accordingly, by the time the target cluster is ready to execute data operations, the new instance has already been started based on the resource components.

Re claim 19, Ferris and Frank disclose the method of claim 18, and Ferris further discloses that the configuring resource components associated with the new instance comprising configuring the new instance in the target cluster based on configuration information, the configuration information selected from the group consisting of configuration of the original instance and configuration obtained via a pre-configured configuration interface (p. 7, ¶ 40).  The configuration is based on configuration data; since the configuration data has already been configured and then received at the point of configuration of the new instance, it is pre-configured.

Re claims 25-27, Ferris and Frank disclose the methods of claims 17-19 above, respectively; accordingly, they also disclose non-transitory computer readable storage media storing instructions implementing those methods, as in claims 25-27, respectively (See Frank, claim 16).

Re claim 30, Ferris and Frank disclose the computer-readable storage medium of claim 25, and Frank further discloses the following:
configuring, in response to determining that data involved in the data request does not exist in the disk associated with the new instance, the migration priority of the data involved in the data request to a first migration priority, wherein the migration priority comprises at least a second migration priority and the first priority; and (claim 1).  If data is to be migrated, then it is determined that the data does not yet exist in the disk associated with the new instance.  It is migrated according to a prioritized order.  The most prioritized data is “high priority” and the least prioritized data is “low priority”;
migrating the disk data associated with the original instance to the disk associated with the new instance of the cloud service instantiated in the target cluster in descending order of migration priorities (claim 1).  The data is migrated from the original instance to the new instance in the prioritized order (in descending order of migration priorities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Ferris and Frank, for the reasons noted in claim 17 above.

Re claims 31-33, Ferris and Frank disclose the methods of claims 17-19 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 31-33, respectively (See Frank, claim 9).

Re claim 36, Ferris and Frank disclose the computer-readable storage medium of claim 30 above; accordingly, they also disclose an electronic device implementing that storage medium, as in claim 36 (See Frank, claim 9).

Claims 20-21, 28-29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Frank, further in view of Clifton et al (US 2016/0292180 A1).

Re claim 20, Ferris and Frank disclose the method of claim 17, and Ferris further discloses that the migrating disk data associated with the original instance of the cloud service to the disk associated with the new instance of the cloud service instantiated in the target cluster (p. 3, ¶ 20).  See claim 17 above.

	Ferris and Frank do not specifically disclose that migrating data comprises splitting data into blocks or mirroring images, and migrating them.

Clifton discloses one or more of: splitting the data disk associated with the original instance into at least one data block, and copying the disk data associated with the original instance to the disk associated with the new instance in the form of data blocks; and splitting the disk data associated with the original instance into at least one data block, generating a data mirroring image corresponding to each data block, and copying the disk data associated with the original instance to the disk associated with the new instance via data mirroring (p. 4, ¶ 47-51).  The data is migrated from one storage device (original instance) to another storage device (new instance) by migrating blocks which are mirrored (mirroring images).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Frank) to migrate data in units of blocks and/or mirroring images, as in Clifton, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Ferris (combined with Frank) disclose a method of migrating data between cloud instances, which is ready for the improvement of using blocks and/or mirroring images as units of data to be transferred.  Clifton discloses performing synchronization (migration) in units of blocks of mirrored data (mirroring images), which is applicable to the migration of Ferris (combined with Frank).  It would have been obvious to use data blocks/mirroring images as migration units of Ferris (combined with Frank), as in Clifton, because it would yield the predictable result of allowing data to be transferred in discrete units.

Re claim 21, Ferris, Frank, and Clifton disclose the method of claim 20, and Clifton further discloses the data block being configured with a flag bit for marking whether the data block has been copied, the method further comprising: comparing data copied to the disk associated with the new instance with the data associated with the original instance based on the flag bit; and determining a copying progress of the disk data associated with the original instance based on the result of the comparing (pp. 2-3, ¶ 47-53).  The data blocks are marked with a flag bit to indicate that they have been synchronized (have been copied); the flag bits can be compared (comparing data in the new instance with data in the original instance) to determine a copying progress for the data.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Frank) to flag migrated data and check progress of the migration, as in Clifton, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Ferris (combined with Frank) disclose a method of migrating data between cloud instances, which is ready for the improvement of flagging transferred data.  Clifton discloses performing synchronization (migration) in units of blocks of mirrored data (mirroring images), and flagging the blocks that have been synchronized, which is applicable to the migration of Ferris (combined with Frank).  It would have been obvious to use flag data blocks/mirroring images that have been migrated in Ferris (combined with Frank), as in Clifton, because it would yield the predictable result of allowing the progress of the migration to be tracked.

Re claims 28-29, Ferris, Frank, and Clifton disclose the methods of claims 20-21 above, respectively; accordingly, they also disclose non-transitory computer readable storage media storing instructions implementing those methods, as in claims 28-29, respectively (See Frank, claim 16).

Re claim 34-35, Ferris, Frank, an Clifton disclose the methods of claims 20-21 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 34-35, respectively (See Frank, claim 9).

Claim 22-24 is rejected under 35 U.S.C. 103 as being unpatentable over Ferris in view of Frank, further in view of Misra et al (US 2017/0142217 A1).

Re claim 22, Ferris and Frank disclose the method of claim 17, and Ferris further discloses a cloud service (Fig. 6), as well as transferring a data request from a […] original instance to the […] new instance for processing (p. 8, ¶ 44), but do not specifically disclose a processing queue.

Misra discloses enqueuing a data request comprising a data operation of the [..] service for the disk associated with the new instance to a processing queue of the new instance for processing (p. 4, ¶ 33).  Requests at each node (instance) can be held in a queue (enqueued in a processing queue)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data system of Ferris (combined with Frank) to queue requests, as in Misra, because it would be applying a known technique to improve a known method ready for improvement to yield predictable results.  Ferris (combined with Frank) discloses directing disk requests to clusters, which is ready for the improvement of queueing requests.  Misra discloses the improvement of queueing requests, which is applicable to the storage system of Ferris (combined with Frank).  It would have been obvious to add a request queue from Misra to the storage system of Ferris (combined with Frank), because it would yield the predictable result of allowing multiple requests to be stored an executed in order.

Re claim 23, Ferris, Frank, and Misra disclose the method of claim 22, and Frank further discloses the following:
configuring, in response to determining that data involved in the data request does not exist in the disk associated with the new instance, the migration priority of the data involved in the data request to a first migration priority, wherein the migration priority comprises at least a second migration priority and the first priority; and (claim 1).  If data is to be migrated, then it is determined that the data does not yet exist in the disk associated with the new instance.  It is migrated according to a prioritized order.  The most prioritized data is “high priority” and the least prioritized data is “low priority”;
migrating the disk data associated with the original instance to the disk associated with the new instance of the cloud service instantiated in the target cluster in descending order of migration priorities (claim 1).  The data is migrated from the original instance to the new instance in the prioritized order (in descending order of migration priorities).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the cloud migration of Ferris (combined with Misra) to utilize a priority order for migration, as in Frank, because it would be applying a known technique to improve a similar method in the same way.  Ferris (combined with Misra) discloses a method of migrating data between cloud instances.  Frank discloses a similar method of migrating data between cloud instances, which has been improved in a similar way to the claimed invention, to prioritize migration of data based on a prioritization order.  It would have been obvious to modify the cloud migration of Ferris (combined with Misra) to utilize a prioritization order, as in Frank, because it would yield the predictable improvement of increasing performance and/or reliability by ensuring that the highest priority data is migrated first.
 
	Re claim 24, Ferris, Frank, and Misra disclose the method of claim 23, and Frank further discloses determining whether data involved in the data request exists in the disk associated with the new instance; and in response to determining that the data involved in the data request does not exist in the disk associated with the new instance, migrating the data of the first migration priority from the disk associated with the original instance to the disk associated with the new instance, and performing the data operation comprised in the data request for the disk associated with the new instance upon completion of migration (claim 1).  In response to a write request to data that is prioritized for migration, the data is migrated to the destination (new instance), and the write request is held until migration is completed, at which point it can be performed at the new instance.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 17-36 dated 08/30/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING REJECTIONS UNDER 35 USC § 112

1.	Re claims 23-24, 30, and 36, Applicant argues that the amended claims are sufficient to obviate Examiner’s rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered, and is deemed persuasive.  Accordingly, Examiner’s rejections of the claims under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 17, 25, and 31, Applicant argues that Ferris in view of Frank do not disclose the claimed invention, for 2 reasons.

First, Applicant argues that Ferris and Frank do not disclose migrating a cloud service from one cloud to another.  In particular, Applicant argues that the data distribution service is outside of the cloud environment, and alleges that it merely discloses caching data that is used for a cloud service, not running a cloud service itself.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, it is not relevant whether the data distribution service is outside the cloud environment, as Ferris clearly discloses migrating from a source cloud provide to a target cloud provider via the data distribution service (Abstract; Fig. 6).   The mere fact that there is an intermediate distribution service between the source and target clouds does not change the fact that the migration is in fact performed between the source and target clouds.  Second, Frank also discloses migrating between a source cloud and a destination (target) cloud, and further discloses that what is migrated is an application (claim 1).

Second, Applicant argues that Ferris and Frank do not disclose cloud services, but only involve distributed storage of data payloads.  Applicant further argues that Ferris only discloses “local cloud data” storage devices, and no “active elements”.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, Ferris discloses that resource servers within a cloud (cluster) may be instantiated with virtual machines and applications (¶ 12); accordingly, it is not the case that the respective clouds are mere storage repositories with no “active elements”.  Second, Frank also discloses actual applications being instantiated at the respective clouds (claim 1).

Re all claims not specifically argued, Applicant is directed to Examiner’s comments re independent claims 17, 25, and 31 above.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 08/30/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132